Citation Nr: 0103241	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  95-12 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION


The veteran served on active duty from January 1965 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at an April 1996 RO hearing and at a 
December 1998 personal hearing before a Board Member who has 
since left the Board.  In February 1999 the RO wrote the 
veteran, at her last address of record, and informed her that 
she had the right to testify at another hearing before the 
Member of the Board deciding her appeal.  That letter stated 
that if there was no response, and there was none, it would 
be assumed that she did not want an additional hearing.  

Following December 1998 hearing, the Board remanded the case 
in May 1999 for the RO to attempt to obtain previously 
identified private treatment records and, if these records 
indicated any change in the severity of the service-connected 
psychiatric disorder, the veteran was to be scheduled for a 
VA psychiatric rating examination.  In July 1999 the RO wrote 
the veteran, at her last address of record, and informed her 
that additional private clinical records had been requested 
(and were subsequently received, together with treatment 
records from a Vet Center) and she was provided with the 
appropriate forms (to be executed and returned) to allow the 
RO to obtain any additional treatment records.  However, the 
veteran did not respond.  


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of this 
appeal was requested.  

2.  The veteran failed to report for a scheduled VA 
examination in November 1999.  
3.  Correspondence mailed to the veteran's last address of 
record has not been returned. 


CONCLUSION OF LAW

The claim for an increased rating for major depression is 
denied as a matter of law.  38 C.F.R. § 3.655 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (2000).  In 
addition, when requested information is not furnished within 
one year claims are considered abandoned.  See 38 C.F.R. 
§ 3.158 (2000).  

The United States Court of Veterans Affairs (Court) held that 
the burden was upon VA to demonstrate that notice was sent to 
the claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  In dicta, the Court stated that in the 
normal course of events it was the burden of the veteran to 
keep the VA apprised of his whereabouts, and that if he did 
not do so there was no burden on the VA to turn up heaven and 
earth to find him before finding abandonment of a previously 
adjudicated benefit.  Id.  The Court has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The record reflects that following the May 1999 Board remand, 
the veteran was scheduled for a VA psychiatric rating 
examination in November 1999 but that she failed to attend 
that examination.  The record also indicates that the notice 
of that psychiatric examination was sent to the veteran's 
last address of record.  

The record also reflects that Supplemental Statements of the 
Case of March 2000 and September 2000 were also sent to the 
same last address of record (most recently listed as her 
mailing address in VA Form 9 of January 1998) and which is 
the same address to which the notice of the December 1998 
Board hearing was sent.  The Board acknowledges that there is 
a possibility that the veteran no longer resides at the last 
address of record.  However, none of the aforementioned 
notifications were returned by reason of an insufficient 
address or because no forwarding address had been left.  

Therefore, the Board finds that additional efforts to 
schedule an examination would be futile.  In the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 21, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2000).  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the fact that the veteran 
has not contacted the RO or updated her address of record 
since January 1998, the Board is satisfied that the veteran 
failed to report to the scheduled November 1999 VA 
examination without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the claim for an increased rating must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

Entitlement to an increased rating for major depression is 
denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

